             Case 1:16-bk-12255-GM            Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52           Desc
                                               Main Document    Page 1 of 17


             1   Jeremy V. Richards (CA Bar No.102300)
                 John W. Lucas (CA Bar No. 271038)
             2   PACHULSKI STANG ZIEHL & JONES LLP
                 10100 Santa Monica Blvd., 13th Floor
             3   Los Angeles, CA 90067
                 Tel: 310/277-6910 - Facsimile: 310/201-0760
             4   E-mail: jrichards@pszjlaw.com
                          jlucas@pszjlaw.com
             5
                 Attorneys for David K. Gottlieb,
             6   Chapter 7 Trustee of the Estates of Solyman
             7   Yashouafar and Massoud Aaron Y ashouafar

             8                                   UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
             9                                     SAN FERNANDO VALLEY DIVISION

            10   In re                                                    Case No. 1:16-bk-12255-GM
            11   SOLYMAN YASHOUAFAR and                                   Chapter 7
                 MASSOUD AARON YASHOUAFAR,                                Jointly Administered
            12                           Debtors.
z                                                         -___........j


...,   -<        In re:                                                   Case No. 1 :16-bk-12255-GM
       "'   13                                                            Chapter 7
       �
                 SOLYMAN YASHOUAFAR,
                                         Debtor.
       "'   14
0
z      "'        In re:                                                   Case No. 1 :16-bk-12408-GM
i'.S
t/J    �    15   MASSOUD AARON YASHOUAFAR,                                Chapter 7
t2
                                         Debtor.
            16   Affects:                                                 NOTICE OF FILING OF MOTION OF
                 0 Both Debtors                                           CHAPTER 7 TRUSTEE FOR ORDER
            17   D Solyman Yashouafar                                     APPROVING SETTLEMENT WITH THE
                 D Massoud Aaron Yashouafar                               ELKWOOD PARTIES AND FOR SALE
            18
                                                                          OF REXFORD HOME FREE AND CLEAR
            19                                                            OF LIENS, CLAIMS AND
                                                                          ENCUMBRANCES
            20
                                                                                                 758
                                                                          [Relates to Docket No. _]_
            21
                                                                          Date:    June 23, 2020
            22                                                            Time:    10:00 a.m.
                                                                          Place:   Ctrm 303
            23                                                                     21041 Burbank Blvd.
                                                                                   Woodland Hills, CA 91367
            24
                                                                          Judge:   Hon. Geraldine Mund
            25
            26
            27
            28

                 DOCS_LA:329555.1 32274/001
    Case 1:16-bk-12255-GM               Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                                 Desc
                                         Main Document    Page 2 of 17


        TO THF, HONOI2f~I3~,E G~RALDINC~ 1~1UND, LTNITEll STATES 13ANK~2~'UTC1'.IUDG~:;
        ALL C'I~GI3ITOIZS; Tlll~ O1~ F1C1+~ ON 'T~II+'~ C~NI'17~1) S'lArCl+'.S rI~~ZUSTI:E; ANll ALL
        PAItTI(i,~ IZI{,Q~)I~~STIN(_: Si'[~.C1AL NO'1'IC~:

                  1'1.F.AS:I+, 't'~1Ii1+, NO'1'ICI~ that David K. Gottlieb, i~l his ca}~aciiy a~ C'hapier 7 Trusiee (t11e

    4   "~rr~:stec") fo7• ~1a~~on Massotid Yashouafa~~ ("~~cj•ost") and Solyman Yas]~ouai~ar ("Soll~rtirr~i," ~lr~d

        togeil~el• with Aaron, the "~ehtc~~•s") has 1-ilcc~ a Molior~ ~~f(`6zctj~rer~ ? Trz~,s7ee for O~•cler~.~l~~pf~ov n<

    6   ~~'e1lleis~e~~l 1~T"tt7~ Fllc~rood Paf~tie,5~ ~r»~~for Sale ofRe f«~~cIII«jrrc~ 1~r~e~ crjac~ Clear of I,iey~s~, Cl~ai~f~.ti~ af~c1

    7   l:'j~ct~rttl~f~~ri~ce.s (the ``Blot opt"~) [Docic~t No. 758 ]. The Motion sccl.s c~ltry of an order pursuant to

    5   Rule 9O19(x) o~'thc l:~'cdcl•al Rules of~I3anlci•uptcy Procedtu•c and I3anla•upfcy Codc ~~ 105; 363 (i)

    9   a~~p~'ovin~; a settlement agreement (thc "Settlettie~rtAg~•eetf~er~t') by and between the Trustee and

l0      Israel and Ilowat~d Abscict, on the one hand, and ~ll~~~ood Assc~ciaies, LLC ("~/kivood"), l~icldbool:

ll      A~sociatcs, lnc.. Rcliabl~ Properties and J~icl Notu•al'~han (collectively, the "~'lkwoorll'a~~ties"'), on

1?      the other land, ~~hich, irller~ i~laa, coni~in~~l~ites the sale to Lll~~~ood of cert<lin real properly

1       ~o~nnlonly l<no«~n as 910 N. Rcxlord llrive, Beverly Hills, 90210 (the "Rezfos~cl Pi~ope~~tl~ „), fi•~e and

14      cle~ir of'ci;rlain liens and encumbrances (but cxcludiz~~ a lien for reel property taxes, clue or not yet

15      due and ~~ayahlc anc~ a list priority lieu in favor oi~ Chase Ma~~hattan Mortgage Com~~any fo~~ a

l6      purchase ~~rice of ~7.>?ti million. The ~ctticmcnl n~j~ccmcnt will also I nally and iillly release any

17      claims th~rt ilic Tl•u~tcc, as ih~ trustee of the Dcbto3'~' estates, has a~,ainst the LllL«~ood Parties: an~~

l8      claims thai the "Trustee, as irustce for the estate oi~ Solyrnan has, oj• may have in and io cet~tain real

19      prope~~ty forme~~ly owned by Sol~~n~~m and coi»r»ouly known as _5~0 C'halctic Drive, Beverly I-Iills,

?0      Calit~~t~nia (the "C'hcrCc~tte I't~ope~•tV"); ~~nd That tl~c Trustee ~~f ille Debtors' csiates, has ~~~ainst pcj~sons

?1      and entities ~tl7ilialcd with the ~llc~~,~ood Parkes t~clatin`~ to the Rexfot~d and. C'l~alette Properties,
~~      1{'urther, because the S~tilerneni A~reeinei~t is bei»~ et~iered iilio by the Trustee on behall~of the

        I)cbtors' estates, creditors and parties in intc;rest in the Debtors' c~lses ~-gill b~ preclucjed lrom
~~
        pt:~i•suing claims a,~~ainst the Lll «ood I'~lrtics aitd persons ~lnd entities ai~(iliatc~l ti~it11 them relaiin~ to
~~
        t}le Rc~Porcl and Chalcttc Properties. The tc3~rns and conditions of il~c sctllen~crlt ~il~e more i~u11~ set.
~~      fot~lh in the Seit]emcnt I~~reLment, a true arld correct copy of ~~hicli is ~lttaclicd as TLhibii "1" io the

27      l~~claration ~~f David K. Gottlieb, Inca in sup~?ort cif the Motion.
~g


        l >O('S L,1: ~q~j5.13?274/OOl
          Case 1:16-bk-12255-GM                    Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52             Desc
                                                    Main Document    Page 3 of 17


           1               I'LI;,~S(+~ TAKL; ~+'U 2T1~EId NOTICE ih~it a h~arin`,~ on the Motion has been scheduled for

                Jl~nc ?>,?020 at 10:00 a.m., Pacilic "Time, oi~ as soon tllerc~~itrr• as counsrl May be heard, bel-ore tl~e

          3     I-lonol•ablc Uccaldi~nc Mund, United States I3an1<ru~~tcy Cot»~t .11ac1ge. in Courtroom 303, 210}1

          4      Burbank I3oulevar~d, Woodland Hills, California 91367.

          5                ~'LI+~~~SF TAKI+. FU12'1'H1+~12 NOTICE That, pursuant to I:,ocal I3anlc~~u~~tey Rule 9013-1(f),

          C     if ~'ou ~-~ish io o~7posc the Motion, you ~~~usi file a ~~1•iilen response ~~~ith the Court and serve a copy

          7     of ii upon i]~e undersigned counsel no later than lotarteen (14) days pt~ioj~ to the hearing on the

          8      Motion. "I'he Pailul•e to pi•opct~ly lile anc~ se3~~~c an opposition may be deein~d co~lscut to the relief

          9     7~cqucstcd in illy :Motion or a waiver of any ribht to oppose the Motion. n copy oi~the Motion may

         10     be obtainccl b~ coniactin`,~ 13ct}~ I)assa, Paralc~al, 1'achulski Starr Ziehl &Tones 1,1_,P, 10100 Salta

         11     Monica Boulevard. 1 t~' Tloor, Los ~~~ngcles. CA 90067, T~le~~hone:( l0) 277-6910. I~acsimilc
a
         1 '?   (~ 10)?Ol -0760. email: bclassa~cr~pszjl~~~v.coln.
~,
~-       13
                Dated: I~-1av 21,?0?0                  PACI-l1iLKSI ~'1'AN( ZI~I-IL & .ION~`~ LLP
N~?      14
   -,
   r
         15                                                  I3y:   Jef~c>»zv I'. I~iclraj~cl,~
 ~, ~.
                                                                    .Ici~enav V. Richa~•ds
         16
a
                                                                    Attorneys for David K Uoitlieb, Chaptcrt~ 7 Trustee
         17

         l8

         19

         30

         21
         ~~

         ~;

         24
         ~~

         26
         ~~

         ~g


                i~c~c:s i ,~ 3~~, ,;.~ ~,~,a%oo~
    Case 1:16-bk-12255-GM            Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                     Desc
                                      Main Document    Page 4 of 17


                                         QR~O~ E}~ S~Ri~l~E ~F ~~C~JI~€Ei~T

          am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
         address is: 10100 Santa Monica Boulevard, 13t'' Floor Los Angeles California 90067.

         A true and correct copy of the foregoing document entitled: lOrO~'~`C~; O£'~`~L1~hT(~ 4~%1l~O~'~Ol'd Off'
    4    C'~~~1~'~'~'~ 7 3'~~IS~'1'1~,~{Ofd (~~~)~:'~~ fl ~'~'~OI'~~~'G S~~':~'~d111~i'~'T lG'~~'d~` ~'~f~'~'P_~f~i~'O~~
         ~D,~~~~r~s~a~~~ ~~o~~ .s~~~~ o~ ~~r;~~~o~~~ ~~ol~~~ ~~z~Lf~n~~ c~~,~~~ ~~~~rlr~s. e~,~~~ls
    J    f11~I~ ~1~'C'~I1t~~~~~Z~t~rC~;S will b~ served or was served (a) on the judge in chambers in the form and
          manner required by LBR 5005-2(d); and (b) in the manner statea below:
    6
         1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NSF): Pursuant to controlling
    7    General Orders and L~~2, the foregoing document will be served by the court via NEF and hyperlink to the
         document. On (date) Mav 21, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
    S    proceeding and determined that the following persons are on the electronic Mail Notice List to receive NEF
         transmission at the email addresses stated below:
    c~
                                                                    Service information continued on attached page
10
         2. SERVES BY UNITED STATES MAIL: On (date) May 21 2020, I served the following persons and/or
1l       entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
         correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
12       addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
         completed no later than 24 hours after the document is filed.
1>
         Fereydoun Dayani
14       18345 Ventura Blvd Suite 500
         Tarzana, CA 91356
1
                                                           ~        Service information continued on attached page
16
         3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
17       (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
          May 21, 2020, I served the following persons and/or entities by personal delivery, overnight mail service, or
18       (for those who consented in writing to such service method), by facsimile transmission and/or email as
         follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
19       judge will be completed no later than 24 hours after the document is filed.

?0       VIA PERS~JNAL DELIVERY
         The Honorable Geraldine Mund
21       U nited States Bankruptcy Court
         Central district of California
~~       21Q41 Burbank Boulevard, Suite 303
         Woodland Hills, CA 913G7
~~
~.                                                                  Service information continued on attached page

    q.    declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

~~
         May 21, 2020             Gini L. Downinc                             /s/ Gini L. Down
          Date                      Printed Name                                        Signature
26

27

~g
                 Case 1:16-bk-12255-GM                   Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                                            Desc
                                                          Main Document    Page 5 of 17


                 1    TO ~3E SERV~',D ~3Y '['lIE COU~.~T VIA NOTICI Ola ELI+1CTl20NIC T'IL~NG (NEF):

                          •     '1'imotl~y C Aires lc<iu'~irl~~~vycrs.com, gpere~u~~~ulaw)'crs.com
                          •     Bret D. ~~llcu   ca.ecf'a~brettjllen.com, b<u~lo~upi~~iutlhcallcnla~~~firm.com
                 1        •     Simon A~•on    saron~dwf~sl~~~~~yea~s.corn
                          •     Lariy C 13x11 1ba11,7i~I~allcstilLcom, khaucr~~l~.hallestill.corn
                          o     William 11 t3rownstein     f3ro~~°nsteinl~i«.l~ill,i~;tmtiil.com
                          •     Carol (`how caroLcho~~'ufPsltjw.com caster.sairiarntnii'u>ff_~la~i~.com
                          •     Flem•y S U.~vid   hda~icliu~d<iviclfirm.cum, S1G3R3(,420~u1ilings.dockctbird.com
                          •     I3ri.~❑ L Davidoff bdavidoff(u;grcrnb~~ggluskcr.com. ajlcndana;grccnhc3'~gluskcr.com:j(.ing~a).grccnbcrg~luskcr.com
                 E~       e     Micht~cl T Delane~~ n~dcl~~nc~~rr;b~jl<crlativ.com
                          •     I+whim i+'ariv~r I~Zhunu,ii~riv~~rl<iu~.com, crril~oriticrrt~ftu~i~arla~v.comJis~j"u~~ftirivtirl<nv.com
                 7         e    "Ib~lcl S Caran      cl~l Iccf~c~!ildridr~~pilc.com, "I'SG~inecf.inl'oniptry.com:1< ,u~an~u;aldri~lgCpiic.com
                           e    M~irian Garza ecfiiot~c~~;crascensioncapitalgroup.con~
                           o    "I'hom.is NI Gcher lni~,~~ljmbm.con~. I~t ~r?jmbn~.co~n;lc3ia21mb»>.com;im ~4~~ecf.infi>ruE~ic)'.cum
                           e    ~'Vlarl: L Guodfriencl mt~rl.~ooc11'riend~<i valioo.cu~n, moi~ica.Yuol~annaa~gmail.coai
                 c~
                           ~    D~~vid ICeifh Gottlieb ("T R) dl:gti~uste~"<r~dk~~tillc.com,
                                d gottli~ b(ct;it171cchi~ology.com >rjohnson;ri ~lkg~il Ic.ci>m.tiki~ra~ "u?cil.g<~llc.com
             10            e    i.cc~~' ff:irwcll 1cch1~'c~~.car~hlink.nci, sl~adal'2(IO,~i~hotrn~jil.com
                           e    L;ric P Israel eisrael,n;Dtii~ningUill.con~. danmu< gill~r! g~nt~il.com;cisrncl,crccf.infof~upic~~.com
             ~1           o     Andrew V Jablon           tij~~l,lon ~r?rpbla~v.com, rnh-nch'd;rpbl~i~~~.com
                          e     Thomas P Jeremiatisen (TR) tjc;remi~isscnu~>dsi.bir. i~tr<~,iah(a dsi.bir:rdirc~n;~i;dsi.biz
w            1~           •     Robert I3 Kaplan         rbkii~`jmbm.ci~m                                                  ~_
~.
                          •     Andre«> 1+' itim      al:im:cr aj7cla~~.cor». 62291754~U;u,~lilings.docke-ihird.com
~.           ~;           e     M~ttl~ew Iv~~mcr ml:ramcr~a ~~~~~~hgd.com, iper~~,mw~~~~l~gd.com
a ~~'
w                         o     'Li Chao Lin       rlin'a}gai~r~xi-tti~lv.com, dc,a~ncron~~i~tjrrcit-tulle.com;ti,lnim-appi ih,iigarrelt-
        ~~   14                 tull~~.coin;mdakinmtn~cl~ a~.~arretl-tully.com
~.                        e     ,lohn VV Lucas jluc~jn u~.pszjla~~~.com, ocarpio(crpsrjlal~~.com
 F-   - ::
~t           j            •     D,iniel J 111cC<rrthy dmccarUi},ahillf~u~rcr.com, spa~dilla ci>,hillfar~~er.cum;ncliticun cr?hibllp.com
;~
                           a    Ashley M McDo~v           timcdosa~(cr,fi~lcv.coin.
z            1G                 ~~;actara fol~~v.com;mhcbbcln'a!fnlc}~.co~tl;s~~~ilsoil a fuleY.com;jsin~~,n;a~~lol~v.co~n
a                          e    Kevin Meek kn~e~;lcicr!robinslcaplau.com, kcvinmcek32;a?gmail.com;kmc~l. a-ecf.inl~~rupicy.c,om
             1~            ~    C John M 1~'Ictissinos jmc.lis5ir~us~a?grccnberggluslccr.conl.
                                k ~vuucl~on'a',gr~e»bergglusl~~r.com:ct~Iend jr~u~.greenberggluskcr.com jl:ing,a;gr~enbe~ggliisker.com
                          e     Jessie Mickelsen Simon            simo»jm(r~!ballardspahr.com. carolod'a%hall~rdsp~jl~r.com
             ~~
                          •     Willi~~m Ii n~Iills milJs,r~?parkermillsllp.con~, sall~~iz?ptjrkcrmillsJlp.com
                          •     Shane J Moses sr»o~~s~d~fol~v.cum, ~~oldsmill~'citolcv.com
             ]
             )
                          e     llavid L. Neale ciin~rr?lnbvb.com
             ~U           o     .7uliet Y Oh j~urrDlnbt~b.con~,l~u~~r%l~~brb.com
                          •     "Lomas A Ortiz tor(ir~~r.gtjrrcit-iullv.com
                          •     ls:citl~ C Oti~~ens ko~ocn~<«foxruihschild.com. khuangiafoxroihschild.com
             2~
                          ~      Dipil<a Parm.~r dil~il<a,p,~rm~~ a t~issoluUon.cum
             ~~           •     Jcremy V Richards       jrich,lyd5~a;pszjla~a~.com> lxl ts~u'u;per,jlat~~.conl;in~orris~crp~rjla~v.com
                          a     Rons~ld N llichm•ds     r~~n2rtronaldricl~arcis.com, n~ortiui «tronal<lrichtards.com.lusin~,'<r>ri~naldrichards.com
                          o     S 1~1a~~gaux Ross m<u•gaux.ru~5~i~~.usdoj.gov, K~~te.l3iml.~r(~r;USI'.l)OJ.GOV
             ?~
                          •     Itambiz J Shab~ini     jo~c~h~ii;sl~abii~ipartuc;rs.cou~

             ~~}          e     Marl: M Sh~rf mshari~l0.u`gmail.com, 2180473k?O<i;filings.c3oc1<ct~ird.com;nearlc_091~«ccl~.couridrivc.ci>n~
                          •     ~~ico N Ts~bibi nicol~r'tabibila~i~.com
             ~~           •     United States ~1'rustee(SV) ustpregionl6.~~~h ~cl~a%usdoJ.gov
                          ~     N[~iu~•icc W~iiner   mn~ain~rl~r'~aul.cuni, daraicl~u?s~vmlirm.coin;;ur~v~iinei~~cr~s~~~~nl~iru~.com
                           ~    I Iow;ird .1 Weg h~~~cr'd`robinsk~i~>lan.com          ~~
                 ~~
                           ~    Thom~iti .1 V1'eiss i~~~uiss ~dw~ci,~l~ll~~l<i.com, I<gcnu~a <~`.~~~issla~~la.com:a~~iman~u ~i-cissltiwla.com ~~n`we,issl,i~vla.com
             ~7            ~    Gilbert R Yabcs ccfatcbG~;t~ldridgcpiic.com, C;iZI'~a?cc1'.inl'oruptcY.com;<~~~ibc;'a~aldrid~;e~~itc.com
                           ~    Aa~~on L+' de Leest ~~dciccst,u':1)inningGill.cun~, dannin gill c~)gm~~iLcom:adciccsl~crccf.infur~~ptcy.com
             ~~


                                                                                      <~
                      i)OC:S 1.~\:i29j~5. 1 ;?74;001
            Case 1:16-bk-12255-GM     Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                       Desc
                                       Main Document    Page 6 of 17
Label tdatrix for local noticing        Elkwood Associates, LLC                     Encino - 16661 Ventura Blvd Trust, a Delawar
0973-1                                  c/o Daniel J. tdcCarthy                     c/o Keith C. Owens
Case 1;16-bk-12255-GM                   Hill, Farrer & Burrill LLP                  Venable LLP
Central District of California          300 South Grand Ave,                        2049 Century Park East #2300
San Fernando Vailey                     37th Floor                                  Los Angeles, CA 90067-3125
Mon May LS 18:11;59 PDT 2020            Los Angeles, CA 90071-3197
Fieldbrook, Inc.                        N&5 Investment, LLC                         Pachulski Stang Ziehl & Jones LLP
c/o Daniel J. McCarthy                  1845 Ventura Blvd,, Ste 500                 10100 Santa tdonica Blvd,, 13th Floor
Hill, Farrer & Burrill LLP              Tarzana, CA 91356-4245                      Los Angeles, CA 90067-4003
300 South Grand Ave.
37th Floor
Las Angeles, CA 90071-3197
United States Trustee (SV)              San Fernando Valley Division                AXA Equitable
915 Wilshire Blvd, Suite 1850           21091 Burbank Blvd,                         Box 311459
Las Angeles, CA 90017-3560              Woodland Hills, CA 91367-6606               Pittsburgh, PA 15250-7459




Alliance Property Investments, Inc.     Andrews Davis, P,C                          Anthem Blue Cross
c/o Henry S. David                      100 N Broadway, Ste. 3300                   PO Box 59580
The David Firm(R)                       Oklahoma City, OK 73102-8831                Las Angeles, CA 90054-0580
617 West 7th Street, Suite 702
Los Angeles, CA 90017-3853


Ashley M, McDow                         BB&T                                        Babak Cohen / Bita Kohan
Baker & Hostetler LLP                   c/o Peter J. Nugent                         1216 Saltair Ave. #102
11601 Wilshire Blvd, Ste. 1900          2711 North Haskell Ave. Ste. 1300           Los Angeles, CA 90025-1398
Los Angeles, CA 90025-1794              Lockbox 19
                                        Dallas, TX 75209-2911


(p)BANK OF AMERICA                      California Bank & Trust (Bankcard Center)   Camelia Kusuma
PO BOX 982238                           PO Box 30833                                29150 Victory Blvd
EL PASO TX 79998-2238                   Salt Lake City, UT 84130-0833               Woodland Hills, CA 91367-1255




Capital One                             (p)~~PMORGAN CHASE BANK N A                 Chester Tower, LLC
PO Box 60599                            BANKRUPTCY MAIL INTAKE TEAM                 PO Box 32928
City of Industry, CA 91756-0599         700 KANSAS LANE FLOOR O1                    Los Angeles, CA 90032-0928
                                        MONROE LA 71203-9774



Citicards                               City of Beverly Hills                       DMARC 2007 CA5 Carden Stiaet, LLC
PO Box 689197                           955 North Rexford Drive                     Aires Law Firm
Des Moines, IA 50368-9197               Beverly Hills, CA 90210-4817                180 Newport Center Dr, Ste. 260
                                                                                    Newport Beach, CA 92660-0901



DMARC 2007-CD5 GARDEN STREET LT,C       Di+~' Lighting                              David Pourbaba
C/0 AIRES LAW FIRM                      1118 E. 223rd St, Unit 1                    8271 Melrose Ave Ste. 200
6 HUGHES, SUITE 205                     Carson, CA 90745-9210                       Los Angeles, CA 90046-6826
IRVINE, CA 92618-2063



Discover                                ELI BENDAVID                                Edmond Lavi
PO Box 61033                            1535 RUHLAND AVE                            5177 Avenida Hacienda
Carol Stream, TL 60197-6103             MANHATTAN BEACH CA 90266-7127               Tarzana, CA 91356-9224
            Case 1:16-bk-12255-GM     Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                Desc
                                       Main Document    Page 7 of 17
Eli Javid Bendavid                      Elizabeth Sax                           Encino Corporate Plaza, L.P.
6839 Kinqs Harbor Drive                 6355 Topanga Canyon Blvd, Ste# 255      c/o Henry S. David
Rancr,o Palos Verdes, CA 90275-4621     koodland Hills, CA 91367-2117           The David Firm(R)
                                                                                617 West 7th Street, Suite 702
                                                                                Los Angeles, CA 90017-3853


FRANCHISE TAX BOARD                     Fereydoun Dayani                        Figueroa Tower II, LP
BANKRUPTCY SECTION tdS A340             18395 Ventura Blvd. Ste# 500            c/o Resch Polster & Berger, LLP
PO BOX 2952                             Tarzana, CA 91356-4245                  Attn: Michael Baum
SACRAMENTO CA 95812-2952                                                        1890 Century Park East, 17th FL
                                                                                Los Angeles, CA 90067-2118


First National Buildings II, LLC        GREENBERG GLUSKER FIELDS                Gregor Law Offices
c/o Resch Polster & Berger, LLP         CLAMAN & MACHTINGER LLP                 2550 fifth Avenue, Ste. 709
Attn; Michael Baum                      1900 AVENUE OF THE STARS 21ST FL        San Diego, CA 92103-6624
1840 Century Park East, 17th FL         LOS ANGELES CA 90067-4301
Los Angeles, CA 90067-2118

Hamid Ahmadi                            Hamid Joseph Nourmand                   Henry David
6906 Rain Creek Parkway                 1801 Century Park East, Suite 1830      The David Firm
Austin, TX 78759-7038                   Los Angeles, CA 90067-2320              617 W, 7th St. Ste. 702
                                                                                Los Angeles, CA 90017-3853



Holthouse, Caxlin & Van Trigt, LLP      Howard L, Abselet                       Howard L, Abselet
11999 W, Olympic Blvd, ~1th Floor       114 Pine Street                         c/o Henry S. David
Las Angeles, CA 90069-1500              Port Jefferson Station, NY 11776-3161   The David Firm(R)
                                                                                617 W, 7th St., Suite 702
                                                                                Los Angeles, CA 90017-3853


Howard Weg                              Internal Revenue Service                Iraj Zokai
Robins Kaplan LLP                       300 North Los Angeles Street, MS 5022   1058 22nd Street
2049 Century Park East Ste. 3900        Los Angeles, CA 90012-3978              Santa Monica, CA 90903-4518
Los Angels, CA 90067-3208



Israel Abselet                          JCBL Trust                              Jay J. Fathi
c/o Henry S. David                      16661 Ventura Blvd Ste. 608             235 1/2 Elm St.
The David Firm(R)                       Encino, CA 91436-4831                   fleverly Hills, CA 90212-4010
617 West 7th Street, Suite 702
Los Angeles, CA 90017-3853


John Hancock Life Insurance Company     Joshua Paradise Holdings, LLC           Kefayat Barlava
PO Box 894764                           c/o Larry G, Ball                       c/o Resch Polster &Berger, LLP
Los Angeles, CA 90189-9769              100 N. Broadway, Suite 2900             Attn: Michazl Baum
                                        Oklahoma City, OK 13102-8865            1840 Century Park East, 17th FL
                                                                                Los Angeles, CA 90067-2118


Keith Owens                             Kluger & Skein                          Law Offices of Haman Taghdiri
Venable LLP                             16000 Ventura Blvd, Suite 1000          1801 Century Park East, Ste, 830
2049 Century Park East Ste, 2300        Encino, CA 91936-2762                   Los Angeles, CA 90061-2302
Las Angeles, CA 900673125



Law Offices of Paras B Barnett          Levene, Neala, Bender, Yoo & Brill      M.E.R. Enterprises, Inc,
3883 Howard Hughes Pkwy Ste 790         10250 Constellation Blvd, Suite 170     P.O, Box 32428
Las Vegas NV 89169-5995                 Los Angeles, CA 90067-6253              Los Angeles, CA 90032-0428
            Case 1:16-bk-12255-GM   Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                     Desc
                                     Main Document    Page 8 of 17
Marc Smith                            Massoud Aaron Yashouafar                     Mayer Dfakabi
Krane & Smith                         16661 Ventura Boulevard, Suite 600           10432 Eastborn Ave,, Appt #205
16255 Ventura Blvd, Ste. 600          Encino, CA 91936-1927                        Los Angeles, CA 90024-6188
Encino, CA 91936-2311



Mehrdad Taghdiri                      Mer Enterprises                              Michael W. Vivoli
9744 Wilshire Blvd, Ste.306           P,O. Box 32428                               2550 Fifth Avenue, Ste,709
Beverly Hills, CA 90212-1813          Los Angeles, CA 90032-0928                   San Diego, CA 921Q3-6624




Morris Barlava                        N&S Investments LLC                          Nasser Barlava
c/o Resch Polster & Berger, LLP       18345 Ventura Blvd, Ste,500                  c/o Resch Polster & Berger, LLP
Attn: Michael Baum                    Tarzana, CA 91356-4295                       Aitn: Michael Baum
1890 Century Park East, 17th FL                                                    1840 Century Park East, 17th FL
Los Angeles, CA 90067-2118                                                         Los Any~les, CA 90067-2118

Neiman Marcus                         Neman Brothers and Asst                      Nourollah Siman, Ziba Sarafian
PO Box 5235                           1525 S Broadway                              18345 Ventura Blvd,, Suite 500
Carol Stream, IL 60197-5235           Los Angeles, CA 90015-3030                   Tarzana, CA 91356-4245




Paradise Spa Owners Association       Parvin Rabbani                               Philip Pournazarian
c/o Solomon Dwiggins & Freer          133 North Willaman                           20722 Wells Drive
9060 W. Cheyenne Ave.                 Beverly Hills, CA 90211-2112                 Woodland Hills, CA 91364-3437
Las Vegas, NV 89129-8911



Phillips 66 Co./SYNCB                 Raymond Yashouafar                           Raymund Carino, on behalf of himself and oth
PO Box 530942                         16661 Ventura Blvd Ste, 608                  c/o Solomon Dwiggins 6 Freer
Atlanta, GA 30353-0942                Encina, CA 91436-9831                        9060 W. Cheyenne Ave.
                                                                                   Las Vegas, NV 89129-8911



Ready Fresh                           Reliable Properties                          Robert M. Heller
PO Box 856158                         6399 Wilshire Blvd., Ste. 604                1880 Century Park East, Ste,615
Louisville, KY40285-6158              Los Angeles, CA 90048-5709                   Los Angeles, CA 90067-1622




Rodney Yashouafar                     Siman Barlava                                Sina Abselet
1033 Hilts Avenue                     c/o Resch Polster & Berger, LLP              19 Doral Drive
Los Angeles, CA 90024-3219            Attn; Michael &aum                           Manhasset, NY 11030-3907
                                      1840 Century Park East, 17th FL
                                      Las Angeles, CA 90067-2118

The Estate of Yahouda Yahoudai        The Nimkoff Firm                             Thomas J. Weiss
1875 Century Park East Suite 920      2$ Robert Circle                             Law Offices of Thomas J. Weiss
Los Angeles, CA 90067-2510            Syosset, NY 11791-3828                       1925 Century Park East Ste, 2140
                                                                                   Los Angeles, CA 90067-2722



Time Warner Cable                     U,S. Bank National Association, as Trustee   (p)US BANK
PO Box 60079                          c/o Keith C. Owens                           PO BOX 5229
City of Industry, CA 91716-0074       Venable LLP                                  CINCINNATI OH 45201-5229
                                      2049 Century Park East, Suite 2300
                                      Los Angeles, CA 90067-3125
            Case 1:16-bk-12255-GM               Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                                 Desc
US Bank
                                                 Main Document    Page 9 of 17
                                                    US Trustee                                           Union Bank/First Bankcard (FNB Omaha U.B.)
c/o Keith Owens                                     915 Wilshire Blvd,, Suite 1850                       PO Box 2557
Venable LLP                                         Los Angeles, CA 90017-3560                           Omaha, NE 6810-2557
2049 Century Park East Ste, 2300
Los Angeles, CA 90067-3125


United Mirage Plus (Chase Card Sery                 Van Nuys Plywood, LLC                                Vivoli Saccuzzo, LLP
PO Box 94019                                        Danny Pakravan                                       c/o Michael W. Vivoli, Esq,
Palatine, IL 60099-4014                             3131 Antelo Road                                     2550 Fifth Avenue, Suite 709
                                                    Los Angeles, CA 90077-1603                           San Diego, CA 92103
                                                                                                         San Diegn, CA 92103-6624

Vivopools                                           World Real Estate Group                              Wraytec Security Services
825 S. Primrose Ave. Suite H                        Farid Faryab                                         9730 Walnut St,
hionrovia, CA 91016-3413                            PO Box 15925                                         Simi Valley, CA 93063-1990
                                                    Beverly Hiils, CA 90209-1925



Yahouda Yahoudai                                    Yona Samih                                           Ziba Sarafian
10390 Wilshire Blvd. #1203                          11766 Wilshire Blvd, Ste. 260                        18345 Ventura Blvd,, Ste, 500
Las Angeles, CA 90024-6951                          Los Angeles, CA 90025-6573                           Tarzana, CA 91356-9245




David Keith Gottlieb (TR)                           Fereydoun Dayani                                     H, Joseph Nourmand
16255 Ventura Boulevard, Suite 440                  18395 Ventura Blvd Suite 500                         c/o Snipper Wainer & Markoff
Encino, CA CA 91936-2308                            Tarzana, CA 91356-4245                               9595 Wilshire Boulevard
                                                                                                         quite 201
                                                                                                         Beverly Hills, CA 90212-2502

Howard L, Abselet                                   Israel Abselet                                       Jack NOURAFSHAN
c/o Henry S. David                                                                                       c/o Daniel J. McCarthy
617 W. 7th St., Suita 702                                                                                Hill, Fairer & Burrill LLP
Los Angeles, CA 90017-3853                                                                               300 South Grand Ave,, 37th Floor
                                                                                                         Los Angeles, CA 90071-3147

Mark E Goodfriend                                   Massoud Aaron Yashouafar                             Parvin NOURAFSHAN
Law Offices of Mark E Goodfriend                    c/o Merritt, Hagen & Sharf, LLP                      c/o Daniel J. McCarthy
16055 Ventrua Blvd                                  5950 Canoga Ave                                      Hill, Fairer & Burrill LLP
Encino, CA 91436-2601                               Suite 400                                            300 South Grand Ave,, 37th Floor
                                                    Woodland Hills, CA 91367-5037                        Los Angeles, CA 90071-3197

Raymund Carino                                      Simon Barlava                                        Solyman Yashouafar
c/o Wolf, Rifkin, Shapiro, Schulman & Ra            2209 South Santa Avenue                              4633 White Oak Place
11900 West Olympic Blvd,, 9th Floox                 Los Angeles, CA 90058-1109                           Encino, CA 91316-4336
Los Angeles, CA 90064-1582



Thomas P Jeremiassen (TR)                           William Harold Brownstein
Development Specialists, Inc.                       11755 Wilshire Boulevard
333 South Grand Ave., Suite 4100                    Suite 1250
Los Angeles, CA 90071-1571                          Los Angeles, CA 90025-1540




                  The preferred mailing address (p) above has been substituted for the following entity/entities as ~o speciFied
                  by said entity/entities in a Notice of Address Filed pursuant to 1l U.S.C, 392(f) and Fed.R,Bank,P, 2002 (g)(9),
            Case 1:16-bk-12255-GM                Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                                  Desc
Bank of America
                                                 Main
                                                   Chase
                                                        Document  Page 10 of 17
                                                           Card Services                                  (d)Chase Card Services (Southwest)
PO Box 15019                                         PO Box 94014                                         PO Box 94014
Wilmington, DE 19886-5019                            Palatine, IL 60094-4014                              Palatine, IL 60094-9019




US Bank
PO Box 790408
Saint Louis, id0 63179-0908




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.



(u)Alliance Property Investments Inc                 (u)BMW Financial ServicQs NA, LLC a servicing        (u)Berkeley Research Group LLC




(u)Carla Ridge, LLC                                  (u)Courtesy NEF                                      (du)Courtesy NEF




(u)Desert Field, LLC                                 (u)Development Specialists Inc                       (u)Foley & Laxdner LLP




(u)Official Committee of Unsecured Creditors         (u)PY Note Investors, LLC                           (u)Simon Barlava and Related Individuals and




(u)Van Nuys Plywood, LLC                            (u)Danny Pakravan                                     (u)Doris Moradzadeh




(u)Hamid Joseph Nourmand                            (u)Iraj Zokai                                        (u)Nourollah Siman




(u)Robert M, Heller, Esq.                           (ujRosa Zokai                                        (d)Sina Abselet
                                                                                                         19 Doral Drive
                                                                                                         Manhasset, NY 11030-3907
           Case 1:16-bk-12255-GM   Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                        Desc
(d)Yona Samih
                                   Main Document    Page 11 of 17
                                     (u)the Registered Holders of CD 2006-CD3 U.S.   End of Label Matrix
11766 Wilshire Blvd Suite 260                                                        Mailable recipients   115
Los Angeles, CA 90025-6573                                                           Bypassed recipients    23
                                                                                     Total                 138
           Case 1:16-bk-12255-GM               Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                   Desc
                                               Main Document    Page 12 of 17
Label Matrix for local noticing                  BMW Financial Services NA, LLC              BMW Financial Services NA, LLC
0973-1                                           9515 N Santa Fe Ave. Dep"t. APS             c/o Ascension Capital Group
Case 1;16-bk-12908-GM                            Oklahoma City, OK 73118-7901                P.O. Box 165028
Central District of California                                                               Irving, TX 75016-5028
San Fernando Valley
Man May 18 18:18;07 PDT 2020
Encino - 16661 Ventura Blvd Trust, a Delawar     Levene, Neale, Bender, Yoo & Brill L,L.P,   Mercedes-Benz Financial Sexviaes USA LLC
a/o Keith C. Owens                               10250 Constellation Blvd.                   c/o Bk Servicing, LLC
Venable LLB                                      Suite 1700                                  PO Box 131265
2049 Century Park East #2300                     Las Angeles, CA 90061-6253                  Roseville, MN 55113-0011
Los Angeles, CA 90067-3125


N&S Investment LLC                               Soda Partners, LLC                          Unitefl States Trustee ASV)
18345 Ventura Blvd Suite 500                     Law Offices of Ronald Richards & Associa    915 Wilshire Blvd, Suite 1850
Tarzana, CA 91356-9245                           P.O. Box 11480                              Los Angeles, CA 90017-3560
                                                 P
                                                 Bevery Hills, CA 902134980


San Fernando Valley Division                     AXA Equitable                               Alliance Property Investments, Inc.
21091 Burbank Blvd,                              Box 371459                                  c/o Henry S, David
Woodland Hills, CA 91367-6606                    Pittsburgh, PA 15250-7459                   The David Firm~R)
                                                                                             617 West 7th Street, Suite 702
                                                                                             Los Angeles, CA 90017-3853


American Express                                 American Express CQnturion Bank             Andrews Davis, P,C
Box 0001                                         c/o Becket and Lei LLP                      100 N Broadway, Ste, 3300
Los Angeles, CA 90096-8000                       PO Box 3001                                 Oklahoma City, OK 73102-8831
                                                 Malvern PA 19355-0701



Ashley M, McDow                                  BB&T                                        BMW BANH OF NORTH AMERICA
Baker & Hostetler LLP                            c/o Peter J. Nugent                         POB 23356
11601 Wilshire Blvd. Ste. 1400                   2711 North Haskell Ave. Ste. 1300           PITTSBURGH PA 15222-6356
Los Angeles, CA 90025-1749                       Lockbox 19
                                                 Dallas, TX 75204-2911


BMi9 Card Services                               (p)SMW FINANCIAL SERVICES                   Sahak Cohen / Bita Rohan
PO Box 660545                                    CUSTOMER SERVICE CENTER                     1216 Saltair Ave, #102
Dallas, TX 75266-0545                            PO BOX 3608                                 Los Angeles, CA 90025-1398
                                                 DUBLIN OH 43016-0306



(p)BANK QF AMERICA                               Barclay Card (Card Services)                Barnett and Csoka
PO BOX 982238                                    PO Rox 60517                                3883 Howard Huges Parkway,Ste. 790
EL PASO TX 79998-2238                            City of Industry, CA 91716-0517             Las Vegas, NV 89169-5995




Bloamingdale's                                   Bloomingdale's (Amex)                       Capital One
PO Box 183083                                    PO Box 183083                               PO Box 60599
Columbus, OH 93218-3083                          Columbus, OH 93218-3083                     City of Industry, CA 91716-D599




Capital One Bank (USA), N,A,                     (p)JPMORGAN CHASE BANK N A                  Chester Tower, LLC
PO Box 71083                                     BANKRUPTCY MAIL INTAKE TEAM                 PO Box 32428
Charlotte, NC 28272-1083                         700 KANSAS LANE FLOOR O1                    Los Angeles, CA 90032-0928
                                                 MONROE LA 71203-4774
            Case 1:16-bk-12255-GM     Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                Desc
                                      Main Document    Page 13 of 17
Citicards                               City of Beverly Hills                   DMARC 2007 C~5 Garden Street, LLC
PO Box 689191                           455 North Rexford Drive                 Aires Law Firm
Des Moines, IA 50368-9197               Beverly Hills, CA 9D210-4817            180 Newport Center Dr, Ste. 260
                                                                                Newport Beach, CA 92660-0901



DMARC 2007-CD5 GARDEN STkEET LLC        DMF Lighting                            Danny Pakranvan
C/0 AIRES LAW FIRM                      1118 E, 223rd St, Unit 1                3131 Antel~ Road
6 HUGHES, SUITE 205                     Carson, CA 90795-9210                   Los Angeles, CA 90077-1603
IRVINE, CA 92618-2063



Danny Pakravan                          David Pouraba                           Diners Club
311 Antelo Road                         8271 Melrose Ave Ste. 200               PO Box 6101
Los Angeles, CA 90077-1603              Las Angeles, CA 90046-6826              Carol Stream, IL 60197-6101




Discover                                Discover Bank                           ELI BBNDAVID
PO Box 29033                            Discover Products Inc                   1535 RUHLAPiD AVE
PhQanix, AZ 85038-9033                  PO Box 3025                             MANHATTAN BEACH CA 90266-7127
                                        New Albany, OH 43054-3025



East West Bank (Cardmemb2r Service)     Edmond Lavi                             Eli Javid Bendavid
PO Box 790908                           5177 Avenida Hacienda                   6839 Kings Harbor Drive
Saint Louis, MO 63179-0408              Tarzana, CA 91356-4224                  Rancho Palos Verdes, CA 90275-9621




Elizabeth Sax                           Elkwood Associate LLC                   Encino Corporate Plazo, L,P.
6355 Tapanga Canyon Blvd. Ste# 255      Daniel J hicCarthy                      c/o Henry S. David
Woodland Hills, CA 91367-2117           300 S Grand Ave, 37th Flr               The David Firm(R)
                                        Los Angeles, CA 90071-3147              617 West 7th Street, Suite 702
                                                                                Las Angeles, CA 90017-3853


FRANCHISE TAX BARD                      Fereydoun Dayani                        Fereydoun Dayani
BANKRCIPTCY SECTION tdS A340            18345 Ventura Blvd Suite 500            18345 Ventura Blvd, Ste# 500
PO BOX 2952                             Tarzana, CA 91356-4245                  Tarzana, CA 91356-9295
SACRAMENTO CA 95812-2952



Great Lakes (US Department of Educa     Greenblatt Loveridqe                    Gregor Law Offices
PO Box 530229                           22151 Ventura Blvd. Ste, 200            2550 Fifth Avenue, Ste. 709
Atlanta, GA 30353-0229                  Woodland Hills, CA 91369-1666           San Diego, CA 92103-6629




Hamid Ahmadi                            Hamid Joseph gourmand                   Henry David
6906 Rain Creek Parkway                 1801 Century Park East, Suite 1830      The David Firm
Austin, TX 78759-7038                   vos Angeles, CA 90067-2320              617 W, 7th St. She, 702
                                                                                Los Angeles, CA 90017-3853



Holthouse, Carlin & Van Trigl, LLP      Howard L. Absalst                       Howard L. Abselet
11444 W, Olympic Blvd, 11th Floor       114 Pine Street                         c/o Henry S, David
Los Angeles, CA 90064-1500              Port Jefferson Station, NY 11776-3161   The David Fizm(R)
                                                                                617 W. 7th St., Suite 702
                                                                                Las Angeles, CA 90017-3853
           Case 1:16-bk-12255-GM      Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                Desc
                                      Main Document    Page 14 of 17
Howard Weg                              Internal Revenue Servic?                Iraj Zokai
Robins Kaplan LLP                       300 North Los Angeles Stre?t, MS 5022   1058 22nd Street
2049 Century Park East Ste, 3400        Los Angeles, CA 90012-3478              Santa Monica, CA 90903-4518
Los Angeles, CA 90067-3208



Israel Abselet                          JCBL Trust                              Jay J. Fathi
c/o Henry S. David                      16661 Ventura Blvd Ste. 608             235 1/2 Elm St.
The David Firm(R)                       Encino, CA 91436-4831                   Beverly Hills, CA 90212-4010
617 West 7th Street, Suite 702
Los Angeles, CA 90017-3853


John Hancock Life Insurance Company     Joshua Paradise Holdings, LLC           Keith Owens
PO Box 894764                           c/o Larry G. 8a11                       Venable LLP
Los Angeles, CA 90189-9769              100 N. Broadway, Suite 2900             2099 Century Park East Ste. 2300
                                        Oklahoma City, OK 73102-8865            Los Angeles, CA 90067-3125



Kluger & Stein                          Law Offices of Homan Taghdiri           Levene, Neale, Bender, Yoo & Brill
16000 Ventura Blvd, Suite 1000          1801 Century Park East, Ste. 830        10250 Constellation Blvd, Suite 170
Encino, CA 91936-2762                   Los Angeles, CA 90067-2302              Los Angeles, ~A 90067-6253




M,E.R, Enterprises, Inc,                Macy's                                  Mark Smith
P,O, BOX 32428                          PO Box 689195                           16225 Ventura Blvd. Ste, 600
Los Angeles, CA 90032-0928              Des Moines, IA 50368-9195               Encino, CA 91936




Mayer Makabi                            Mehrdad Taghdiri                        Mer Enterprises
10932 Eastborn Ave., Appt #205          9749 Wilshire Blvd. Ste.306             P.O, Box 32428
Lcs Angeles, CA 90024-6188              Beverly Hills, CA 90212-1813            Los Angeles, CA 90032-0428




Mercedes Benz Financial Services        Mercury Insurance                       Michael W, Vivoli
P , 0. Box 5209                         PO Box 11991                            2550 Fifth Avenue, Ste.709
Hoffman Estates, IL 60192-5209          Santa Ana, CA 92711-1991                San Aiego, CA 92103-6629




Milken Community High School            N&S Investments LLC                     Neiman Marcus
15800 Zeldin's Way                      18395 Ventura Blvd. Ste.50D             PO Box 5235
Los Angeles, CA 90049-6861              Tarzana, CA 91356-4295                  Carol Stream, IL 60197-5235




Nemen Brothers and Asst                 Nordstrom Bank                          Nourollah Siman, Ziba Sarafian
1525 S Broadway                         PO Box 79137                            18345 Ventura Blvd., Suite 300
Los Angeles, CA 90015-3030              Phoenix, AZ E5062-9137                  Tarzana, CA 91356-4245




PY Note, LLC                            Paradise Spa Owners Association         Parvin Rabbani
Danny Pakravan                          c/o Mark A, Solomon                     133 North Willaman
3131 Antelo Road                        Solomon Dwiggins & Freer, LTD.          Beverly Hills, CA 90211-2112
Lis Angeles, CA 90077-1603              9060 W, Cheyenne Ave,
                                        Las Vegas, NV 89129-8933
            Case 1:16-bk-12255-GM     Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52          Desc
                                      Main Document    Page 15 of 17
Philip Pournazarian                     Quality Swimming Pcol            Raymond Carino
20722 Wells Drive                       2938 W, 15th St.                 c/o !dark A, Solomon
Woodland Hills, CA 91369-3937           Los Angeles, CA 90006-9238       Solomon Dwiggins 6 Frear, LTD.
                                                                         9060 W. Cheyenne Ave.
                                                                         Las Veges, NV 89129-8933


Raymond Yashouafar                      Reliable Properties               Robert M. He11er
16661 Ventura Blvd Ste. 608             6399 Wilshire Blvd,, Ste, 609     1880 Century Park East, Ste.615
Encino, CA 91436-4831                   Los Angeles, CA 90048-5709        Los Angeles, CA 90067-1622




Robins Kaplan - Attn; K, Meek           Rodney Yashouafar                 SOUTHERN CALIFORNIA EDISON
2099 Century Park East, Suite 3400      2208 Parnell Ave.                 1551 W SAN BERNARDINO RD
Las Angeles, CA 90067-3208              Los Angeles, CA 90064-2005        COVINA CA 91722-3407




Simon Barlava                           Sina Abselet                      Soda Partners, LLC
524 N, Alpine Dr,                       19 Doral Drive                    c/o RRA
Beverly Hills, CA 90210-3316            Manhasset, NY 11030-3907          PO Box 11480
                                                                          Beverly Hills, CA 90213-4480



Southern California Edison              Southern California Edison        The Estate of Yahouda Yahoudai
PO Box 600                              Po Box 30337                      1875 Century Park East Suite 920
Rosemead, CA 91770-0600                 Los Angeles CA 90030-0337         Los Angeles, CA 90067-2510




The Gas Company                         The Nimkaff Firm                  Thomas J. Weiss
PO Box C                                28 Robert Circle                  Law Offices of Thomas J. Weisa
Monterey Park, CA 91754-0932            Syosset, KY 11791-3828            1925 Century Park East Ste. 2190
                                                                          Las Angeles, CA 90067-2722



Time Warnex Cable                       (p)US BANK                        U.S, Bank National Association, as Trustee
PO Box 60079                            PO BOX 5229                       c/o Keith C, Owens
City of Industry, CA 91716-0079         CINCINNATI OH 45201-5229          Venable LLP
                                                                          2099 Century Park East, Suite 2300
                                                                          Los Angeles, CA 90067-3125


US Bank                                 US DEPT QF EDUCATION              US Trustee
c/o Keith Owens                         CLAIMS FILING UNIT                915 Wilshire Blvd., Suite 1850
Venable LLP                             PO BOX 8973                       Los Angeles, CA 90017-3560
2049 Century Park East Ste. 2300        MADISON wI 53708-8973
Los Angeles, CA 90067-3125


Unite Mileage Plus (Chase Card Sery     Van Nuys Plywood                  Vivoli Saccuzzo, LLP
PO Box 99014                            Danny Pakravan                    c/o MiChdEl W. Vivoli, Esq,
Palatine, IL 60094-4014                 3131 Antelo Road                  2550 Fifth Avenue, Suite 709
                                        Los Angeles, CA 90077-1603        San Diego, CA 92103-6624



World Real Estate Group                 Yahouda Yahoudai                  Yona Samih
PO Box 15925                            10390 Wilshire Blvd. #1203        11766 Wilshire Blvd Suite 260
Beverly Hills, CA 90209-1925            Los Angeles, CA 90029-6451        Los Angeles, CA 90025-65'13
            Case 1:16-bk-12255-GM                 Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52                                Desc
                                                  Main Document    Page 16 of 17
Ziba Sarafian                                         Brian L Davidoff                                      C John M Melissinos
18395 Ventura Blvd., Ste. 500                         Greenberg Glusker                                     Greenberg Glusker
Tarzana, CA 91356-9245                                1900 Ave of the Stars 21st F1                         1900 Avenue of the Stars 21st F1
                                                      Las Angeles, CA 90067-9301                            Los Angeles, CA 90067-4301



David Keith Gottlieb (TR)                             Howard L. Abselet                                     Mark M Sharf
16255 Ventura Boulevard, Suite 440                    c/o Henry S, David                                    Sharf Law Firm
Encino, CA CA 9193fi-2308                             617 W. 7th St., Suite 702                             6080 Center Dr., Suite 600
                                                      Los Angeles, CA 90017-3853                            Los Angeles, CA 90095-1540



Massoud Aaron Yashouafar                              the Registered Holders of CD 2006-CD3 U.S. B
12730 Montana Ave                                     Venable LLP
Los Angel~s, CA 90049-9906                            Attn; Keith C. Owens
                                                      2049 Century Park East
                                                      Suite 2300
                                                      Los Angels, CA 90067-3125



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to it U,S.C. 392(f) and Fed.R.Bank.P, 2002 (q)(4) ,



BMW Financial Services                                Bank of America                                      Chase Card Services
PO Rix 78103                                          PO Box 15019                                         PO Box 94019
Phoenix, AZ 85062-8103                                Wilmington, DE 19886-5019                            Palatine, IL 60094-9019




(d)Chase Card Services (Southwest)                    U.S, Bank National Association                       (d)US Sank
PO Box 94014                                          Bankruptcy Department                                PO Box 790408
Palatine, IL 60099-9014                               PO Box 108                                           Saint Louis, MO 63179-0908
                                                      St. Louis MO 63166-01D8




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address,



(u)Courtesy NEF                                       (u)PY Note Investors, LLC                            (u)Van Nuys Plywood, LLC




(d)BMW Financial Services NA, LLC                     (d)Mercedes-Benz Financial Services USA LLC          (d)N&S Investment LLC
45.15 N Santa Fe Ave Dept APS                         c/o BK Servicing, LLC                                18395 Ventura Blvd Suite 500
Oklahoma City OK 73118-7901                           PO Box 131265                                        Tarzana, CA 91356-4295
                                                      Roseville, N1N 55113-0011



(d)Van Nuys Plywood, LLC                              (d)Yona Samih                                        (u)Danny Pakravan
Danny Pakravan                                        li'166 Wilshire Blvd, Ste. 260
3131 Antelo Road                                      Los Angeles, CA 90025-6573
Les Angeles, CA 90077-1603
           Case 1:16-bk-12255-GM   Doc 759 Filed 05/21/20 Entered 05/21/20 12:22:52          Desc
                                   Main Document    Page 17 of 17
(d)Fereydoun Dayani                  (ujRobert M, Heller, Esq.         (d)Yona Samih
18395 Ventura Blvd Suite 500                                           11766 Wilshire Blvd Suite 260
Tarzana, CA 91356-9245                                                 Los Angeles, CA 90025-6573




End of Label Matrix
Mailable recipients   127
Bypassed recipients    12
Total                 139
